              CASE 0:18-cv-02668-DTS Document 24 Filed 05/13/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



 William Elmquist
                                                   JUDGMENT IN A CIVIL CASE
                                 Plaintiff(s),
 v.                                                     Case Number: 18-cv-2668 DTS
 Nancy A. Berryhill,
 Acting Commissioner of Social Security,
 States of America

                                 Defendant(s).


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been
  tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
 been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED THAT:
        1.      Plaintiff’s Motion for Summary Judgment [Docket No. 14] is GRANTED.
The case is remanded to the Administrative Law Judge for further consideration. In
particular, the ALJ is directed to: (1) either make explicit his basis for determining the
Plaintiff can relate to co-workers and supervisors on an “occasional” basis, or pose a
hypothetical to the Vocational Expert that incorporates the agency reviewers’ “brief and
superficial” limitations; (2) incorporate the “environment with fewer persons” limitation
into the hypothetical posed to the Vocational Expert; and (3) make transparent his
determination regarding Plaintiff’s panic attacks and incorporate that determination into
the hypothetical posed to the Vocational Expert.

         2.      Defendant’s Motion for Summary Judgment [Docket No. 17] is DENIED.


      Date: 5/13/2019                                      KATE M. FOGARTY, CLERK

                                                                     s/K. Krulas
                                                      (By) K. Krulas, Deputy Clerk
